Exhibit 10.2
 
C.2 COOPERATION AGREEMENT




COOPERATION AGREEMENT dated June 16, 2010, (“Agreement”), by and between ERICH
HOFER, and Sunovia Energy Technologies, Inc., located at 6408 Parkland Drive,
Suite 104, Sarasota, FL  34243, (“Company”).


WITNESSETH:


WHEREAS, the Company desires to obtain ERICH HOFER’s services and ERICH HOFER
has agreed to provide its services on the terms and conditions contained herein;


NOW THEREFORE, in consideration of the above premises and mutual covenants
contained herein, the parties hereby agree as follows:


1.           Services.  Company hereby retains ERICH HOFER to introduce Company
to organizations, companies and/or individuals in which ERICH HOFER has already
vetted, and in which Company can feel confidence as to their professional
integrity and reputation (“Transaction”).


2.           Compensation.  As part of the consideration for the services to be
rendered under this Agreement, upon closing of a Transaction resulting from
ERICH HOFER’s efforts, Company shall pay a fee of 7.0% of the determined value
of the Transaction (80% of which is payable in company stock valued at the ten
day trailing average closing bid price on the day of such closing, and 20%
payable in cash).


3.           Expenses. Except as otherwise agreed between the parties, each
party shall be responsible for its own costs and expenses under this Agreement.


4.           ERICH HOFER’s Representation.
(a)           ERICH HOFER shall, at all times, hold itself out and act in the
best interests of the Company and the Agreement and shall not conduct itself in
any manner that would contravene the intent of the Agreement to promote the
services of the Company’s interests and provide services to the Company.


(b)           ERICH HOFER shall keep confidential all non-public information
provided to it by or at the request of the Company, and shall not disclose such
information to any or for the promotion of any third party or to any of its
employees or advisors except to those persons who have a need to know of such
information in connection with ERICH HOFER’s performance of its responsibilities
hereunder.  Such disclosure would need to be approved by the Company prior to
disclosure.
 
 
1

--------------------------------------------------------------------------------

 

 
5.           Independence:  It is expressly understood that in providing
services to the Company, ERICH HOFER is acting as an independent contractor and
is not an employee, agent, partner of or part of a joint venture with the
Company.


 
6.           Acting Only as an Advisor:  It is acknowledged that ERICH HOFER’s
position in any proposed Transactions is that of an advisor or facilitator, and
that ERICH HOFER is not licensed as a securities dealer or broker, is exempt
from such licensing under the provisions of the securities laws, and will not be
required to receive, transmit or hold any funds or securities in connection with
such Transaction, or to perform any act which would make such exemption
unavailable.  In order to induce the Company to enter into this Agreement, ERICH
HOFER hereby represents and warrants to the Company as follows:
 
 
(a)
Status. ERICH HOFER is not now nor has he ever (i) been registered as a
broker-dealer under the Securities Exchange Act 1934, as amended (“Exchange
Act”); or (ii) served as a registered representative or consultant for any
broker-dealer registered under the Exchange Act.  In addition, during the past
two (2) years, ERICH HOFER has not been engaged as a consultant on behalf of any
issuer of securities or any broker-dealer in connection with the sale of
securities of any person and does not regularly engage in such activity.

 
 
(b)
No General Solicitation.  ERICH HOFER shall not engage in any advertising,
publish in any newspaper magazine or similar media or broadcast over television,
radio or the Internet, any communication for the purpose of soliciting persons
who may be interested in investing in the Company or otherwise engage in any
general solicitation, as that term is defined in the Securities Act, and the
rules and regulations prorogated thereunder, regarding an investment in the
Company.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Relationship with Broker.  ERICH HOFER knows managing directors, partners or
persons holding similar positions in the investment banking or similar
departments.  The introduction of any additional investor or broker dealer to
the Company shall constitute a representation and warranty of ERICH HOFER that
he knew managing directors, partners or persons holding similar positions in the
investment banking departments of such additional investor.

 
7.           Duration/Termination:  Except as otherwise provided hereunder, this
Agreement shall remain in full force and effect for twelve months from
execution.  Following the completion of such initial term, this Agreement is
thereafter renewable, by written mutual consent of both parties, for additional
terms of one year.


Notwithstanding the foregoing, this Agreement may be termination by either party
upon thirty (30) days’ written notice, which notice shall be effective upon
receipt.  Such termination shall not affect the obligation of the Company to pay
Compensation as provided in §2 hereof as to a Transaction consummated within six
(6) months after such termination.


8.           Indemnification.  Except for the conduct specified above, each
party shall hold harmless the other party against and from any and all
liabilities, damages and expenses (including attorney fees) made against or
incurred by the other party from any third party source for any damages caused,
or contributed to, by a breach of its obligations under this Agreement.


9.           Entire Agreement:  This Agreement recognizes the full understanding
of the parties.  It cannot be amended or changed unless said amendment or change
is in writing and signed by both parties with the same formality of this
Agreement.  If any provision of this agreement is deemed by competent authority
to be unenforceable or leally deficient, all other provisions shall remain in
full force and effect.


10.           Choice of Law:  This Agreement shall be interpreted under the laws
of the state of Florida.  In the event of any dispute between the parties
relative to any portion of this Agreement, the parties agree to mandatory
arbitration to resolve the dispute.  Each party shall be responsible for its own
legal fees, costs and arbitration expenses.
 
11.           This represents the entire understanding of the parties.
 
 
3

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the first date above written.



  Erich Hofer          
 
By:
/s/ Erich Hofer      
Name: Erich Hofer
Title:
Date:
                 

 
Sunovia Energy Technologies, Inc.
           
By:
/s/ Carl L. Smith III      
Name: Carl L. Smith III
Title: CEO
Date:
                 


 


 
4